Citation Nr: 0207161	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  98-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to retroactive pension benefits.  




WITNESSES AT HEARING ON APPEAL

Appellant and his niece 




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Chicago, Illinois, (hereinafter RO).  In September 
2000, a hearing was held before the Board Member signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2001).  

The case was remanded by the Board in January 2001, but the 
development requested therein was not accomplished by the RO.  
Accordingly, as the Board is required to insure compliance 
with the instructions of it remands, this case regrettably 
must be remanded again.  Stegall v. West, 11 Vet. App. 268 
(1998).  The  necessary development in this case cannot be 
accomplished by the Board, and can only be accomplished by 
the RO.  In addition, the RO has accomplished little of the 
development requested in the January 2001 remand.  As such, 
this case must be remanded to the RO rather than developed at 
that Board.  See Chairman's Memorandum No. 01-02-01, para. 
9(c) (January 29, 2002).   
 
 
REMAND

The pertinent facts and contentions were well summarized in 
the January 2001 remand and will not be repeated.  As 
indicated, little of the actions requested in this remand 
were accomplished by the RO.  In this regard, documents 
listing on a month-to-month basis the award of pension 
benefits were added to the record following the remand.  Also 
added to the record was a statement mailed to the veteran in 
June 2002 informing him of the overpayment in question of 
$909 and, as requested in the remand, the manner in which his 
pension award that became effective from February 1, 1997, 
was adjusted as a result of the overpayment.  However, none 
of the documents added to the record includes a month-by-
month listing of the award of pension benefits for the time 
period requested in the January 2001 remand (July 1, 1990, to 
July 1, 1992).  The RO also did not conduct the specific 
adjudication requested by the Board in the January 2001 
remand.  As such, this case must again be REMANDED for the 
following: 

1.  The RO should prepare a paid-and-due 
audit for the overpayments of nonservice-
connected disability pension benefits 
paid to the veteran from July 1, 1990, to 
July 1, 1992.  In the report, the RO 
should set forth, on a month-by-month 
basis, the amount of pension benefits due 
and paid to the veteran for the period at 
issue.  The monthly payments should be 
specifically addressed and evidence 
should be provided which indicates 
whether these payments were made to the 
veteran and,if so, in what manner, 
whether by check, direct deposit etc.  
The veteran should be provided a copy of 
the month-by-month paid-and-due audit 
report for the period of time at issue. 

2.  Following completion of the requested 
development, the veteran's claim should 
be readjudicated.  In doing so, the RO 
should specifically address the validity 
of creation of the debt and the correct 
calculation of the amount of that debt 
for the period from July 1, 1990 to July 
1, 1992.  The RO should also consider the 
veteran's argument that he was not aware 
of his duty to file an Eligibility 
Verification Report (VA Form 21-0515). 

If the benefit sought on appeal remains denied, the veteran 
and his representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




